Citation Nr: 1506840	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral shoulder disabilities, to include as secondary to a service-connected disability, and, if so, whether service connection is warranted.

2.  Entitlement to an increased disability rating for degenerative arthritis of the cervical spine, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2014, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

Additional evidence was added to the record after the issuance of the Statement of the Case (SOC) in November 2012, including surgical records from August 2014 and additional VA treatment records since November 2012.  There is no waiver of RO consideration of that evidence nor has the evidence been considered in a Supplemental Statement of the Case (SSOC).  As the Board is remanding the claim, that evidence will considered after the requested development is complete.  38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, for neck surgery on August 7, 2014 has been raised in a claims form filed by the Veteran in November 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of an increased disability rating for degenerative arthritis of the cervical spine and service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied service connection for a bilateral shoulder disability and the decision is final.  

2.  In a February 2008 rating decision, the RO declined to reopen the service connection claim for a left shoulder disability, and the decision is final.

3.  The evidence received since the March 1994 and February 2008 RO decisions regarding the bilateral shoulder disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claim.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied the Veteran's service connection claim for a bilateral shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The February 2008 rating decision, which declined to reopen the Veteran's service connection claim for a left shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen, further discussion regarding the duties to notify and assist is not needed.  

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105 . 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a March 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected cervical spine disability on the basis that there was no evidence of a nexus.  

In a February 2008 rating decision, the RO declined to reopen the previously denied claim for a left shoulder disability.  The RO concluded that there was no evidence of a shoulder disability during service or that the shoulder condition was related to the Veteran's service-connected cervical spine disability.

The Veteran was notified of each decision and of his appellate rights.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010). 

Thus, the March 1994 and February 2008 rating decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the most recent November 2008 rating decision included the Veteran's service treatment records, post-service treatment records, and a VA examination.

The Veteran submitted an application to reopen his claim in November 2010.  The evidence received since the February 2008 rating decision includes VA and private treatment records that show diagnosis and treatment of shoulder problems as well as records of neck surgery.

The Board finds that some of the evidence received since the February 2008 rating decision is new in that it was not previously of record.  Of note, the Veteran underwent neck surgery in August 2014.  He contends that his neck condition aggravates his shoulder and one of his treating physicians agreed.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a connection between the back and shoulder was one of the bases for the previous denial, the evidence that the Veteran had neck surgery is material.  As new and material evidence to reopen the claim for service connection for a left shoulder condition has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral shoulder disability and the appeal is granted to this limited extent.


REMAND

A remand is required to obtain a new VA examination.  The most recent VA examination to assess the Veteran's spine and shoulder was in April 2009, which is not within the appeal period for these claims.  The Veteran indicated at the November 2014 Board hearing that his neck conditions has worsened and that he underwent surgery since the last examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for shoulder complaints since service including the provider who performed the August 2014 neck surgery.  (Look at November 2014 Report of Contact for hospital information).  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed shoulder condition and evaluate the current severity of his cervical spine condition.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted, including range of motion studies in degrees, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Detail all manifestations (orthopedic and neurological) of the service-connected cervical spine disability.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed disability of either shoulder disability was caused by his service-connected cervical spine condition?  

(c)  Is it at least as likely as not that the Veteran's service-connected cervical spine condition aggravated any current shoulder condition?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of shoulder disability present (i.e., a baseline) before the onset of the aggravation.

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including post-service treatment records and the surgery the Veteran underwent in August 2014.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


